EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Darling International Inc.: We consent to the incorporation by reference in the registration statements on FormS-3 (No.333-170668), FormS-4 (No.333-131484) and FormS-8 (Nos.333-125875, 33-99868 and 33-99866) of Darling International Inc. of our reports dated March2, 2011, with respect to the consolidated balance sheets of Darling International Inc. as of January1, 2011 and January2, 2010, and the related consolidated statements of operations, stockholders’ equity and comprehensive income (loss) and cash flows for each of the years in the three-year period ended January1, 2011, and the effectiveness of internal control over financial reporting as of January1, 2011, which reports appear in the January1, 2011 annual report on Form10-K of Darling International Inc. Our report dated March2, 2011, on the effectiveness of internal control over financial reporting as of January1, 2011, contains an explanatory paragraph that states Darling International Inc. acquired Griffin Industries, Inc. (Griffin) during December 2010 and management excluded from its assessment of the effectiveness of Darling International Inc.’s internal control over financial reporting as of January1, 2011, Griffin’s internal control over financial reporting associated with total assets of $924.8million and total revenues of $27.7million included in the consolidated financial statements of Darling International Inc. and subsidiaries as of and for the year ended January1, 2011. Our audit of internal control over financial reporting of Darling International Inc. also excluded an evaluation of internal control over financial reporting of Griffin. /s/ KPMG LLP KPMG LLP Dallas, Texas March2, 2011
